Citation Nr: 1542790	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to November 1980.  The Veteran also had a period of active duty for training (ACDUTRA) from July 10, 1981 to July 26, 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a left knee disorder and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's May 11, 2015 hearing, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for service connection for a right knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at a May 2015 hearing before the Board, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to service connection for a right knee disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a right knee disorder is dismissed.


REMAND

Regarding the Veteran's service connection claim for a left knee disorder, in an October 2014 rating decision, the RO denied service connection for a left knee disorder.  The Veteran filed a VA Form Notice of Disagreement in July 2015 regarding the October 2014 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the Veteran's service connection claim for a low back disorder, service treatment records (STRs) document treatment for back pain in September 1980 and October 1980.

At his May 2015 Board hearing, the Veteran testified that he was also involved in a motor vehicle accident in 1978, which occurred during his active duty.  He also testified that he was involved in another motor vehicle accident in July 1982; however, this motor vehicle accident occurred just prior to the Veteran's ACDUTRA.  Finally, he testified he has had multiple workplace accidents.

In April 2014, a VA examiner opined that the Veteran's low back disorder was not related to the treatment he received in service for back pain.  The VA examiner also opined that it less likely than not that the Veteran's service connected foot disorders either caused or aggravated his low back disorder.  However, the VA examiner did not opine on whether the Veteran's service connected left ankle disability caused or aggravated the Veteran's low back disorder.

The record also contains multiple opinions from his treating physicians.

In September 2010, Dr. K. felt that it was reasonable to blame the Veteran's low back pain on his military service, but also noted that the Veteran's work life unquestionably played a role.  In July 2012, Dr. R. reported that the onset of the Veteran's back pain was in service and opined that his "joint problems" were directly related to his active service.  In April 2015, Dr. E. reported that the Veteran's previous back injuries could predispose an individual to developing the current low back condition that the Veteran had.  However, Dr. E. also reported that the Veteran's current low back condition was not uncommon in the normal population.  However, these opinions contain no rationale to explain the basis for the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").

As none of these opinions sufficiently address the etiology of the Veteran's current low back disorder, he should be afforded new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2014 to the present.

2.  Adjudicate the issue of service connection for a left knee disorder; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

3.  Schedule the Veteran for a VA examination to assess the etiology of his low back disorder.  The Veteran's claims file should be reviewed, including his testimony at his May 2015 Board hearing discussing in-service and post-service back injuries from motor vehicle and motor cycle accidents.

The examiner is asked to answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's current low back disorder (osteoarthritis and spinal stenosis) either began during or was otherwise caused by the Veteran's military service.  Why or why not?  In so doing, the examiner should review and address the relevance if any of the Veteran's in-service treatment for low back pain in September 1980 and October 1980.  The examiner should also address the contention that the Veteran's back strain in service predisposed him to develop osteoarthritis and spinal stenosis.

b) Is it at least as likely as not (50 percent or greater) that the Veteran's low back disorder was caused by any of the Veteran's service-connected disabilities.  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's low back disorder was aggravated by (i.e. permanently made worse) any of the Veteran's service connected disabilities.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In addition, if aggravation is found, the examiner should opine on the effects on the Veteran's ability to work.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

4.  Readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


